Appeal by defendant from so much of an order of the Supreme Court, Kings County, dated July 8, 1968, as, on two separate motions by plaintiff, (1) dismissed the two affirmative defenses in defendant’s answer to the complaint and (2) vacated in part defendant’s notice of examination before trial. Order reversed insofar as appealed from, on the law and the facts, with $10 costs and disbursements, and plaintiff’s motions to dismiss the affirma*946tive defenses and for a protective order denied. In our opinion, the affirmative defenses are sufficient in law to warrant a trial. Beldock, P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.